SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

152
CA 14-01265
PRESENT: SCUDDER, P.J., SMITH, CENTRA, LINDLEY, AND VALENTINO, JJ.


MARIAN GALLMAN, PLAINTIFF-RESPONDENT,

                     V                                           ORDER

T.D.M.S., LLC, ALSO KNOWN AS TDMS, LLC,
DEFENDANT-APPELLANT,
ET AL., DEFENDANTS.


KNAUF SHAW LLP, ROCHESTER (ALAN J. KNAUF OF COUNSEL), FOR
DEFENDANT-APPELLANT.

HISCOCK & BARCLAY, LLP, SYRACUSE (JOHN M. NICHOLS OF COUNSEL), FOR
PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Monroe County (Kenneth
R. Fisher, J.), entered September 27, 2013 in a foreclosure action.
The order, among other things, granted plaintiff’s motion for summary
judgment.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:   February 6, 2015                     Frances E. Cafarell
                                                Clerk of the Court